Filed 2/18/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 23







Ciro Gomez, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150258







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Thomas J. Glass (on brief), 418 E. Rosser Ave., Ste. 102, Bismarck, ND 58501, for petitioner and appellant.



Barbara L. Whelan (on brief), State’s Attorney, Walsh County Courthouse, 600 Cooper Ave., Third Fl., Grafton, ND 58237, for respondent and appellee.

Gomez v. State

No. 20150258



Per Curiam.

[¶1]	
Ciro Gomez appealed a district court order summarily dismissing his application for post-conviction relief.  Gomez argues the district court erred in dismissing his application because he received ineffective assistance of counsel due to his counsel’s failure to offer favorable evidence and testimony at trial.  The district court dismissed Gomez’s application as untimely under N.D.C.C. § 29-32.1-01(2) because his application was filed more than two years after his conviction became final and no exception applied to his case.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
Lehman v. State
, 2014 ND 103, ¶¶ 10-14, 847 N.W.2d 119. 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom